NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YAN SUI; PEI-YU YANG,                           No. 15-56130

                Plaintiffs-Appellants,          D.C. No. 8:15-cv-00059-JAK-AJW

 v.
                                                MEMORANDUM*
RICHARD ALAN MARSHACK, an
individual; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Yan Sui and Pei-Yu Yang appeal pro se from the district court’s order

dismissing their 42 U.S.C. § 1983 action alleging federal and state law claims

against, among others, a bankruptcy judge and the chapter 7 trustee representing

Sui’s bankruptcy estate. We have jurisdiction under 28 U.S.C. § 1291. We review

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion a court’s imposition of sanctions under its inherent power.

Chambers v. NASCO, Inc., 501 U.S. 32, 55 (1991). We affirm.

      The district court did not abuse its discretion by imposing terminating

sanctions under its “inherent equitable powers to dismiss actions for … abusive

litigation practices.” Televideo Sys. Inc. v. Heidenthal, 826 F.2d 915, 916 (9th Cir.

1987).

      We reject as without merit plaintiffs’ contentions that the district court

demonstrated bias.

      Appellants’ request for judicial notice (Docket Entry No. 12) is denied.

      AFFIRMED.




                                          2                                     15-56130